Citation Nr: 0006015	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-40 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for urinary tract 
infections, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a keloidal 
scar on the left side of the face, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for Frey's 
syndrome (fifth cranial nerve disorder), currently evaluated 
as 10 percent disabling.

4.  The propriety of the initial evaluation of the veteran's 
service-connected residuals of a left parotid gland excision 
(seventh cranial nerve disorder), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1958 to March 
1962.  This appeal arises from a May 1992 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO).  In 
this decision, the RO denied increased evaluations for the 
veteran's urinary tract infection (UTI) and the residuals of 
her parotid gland excision to include a keloidal scar of the 
left face and Frey's syndrome.  The former disability was 
evaluated as 20 percent disabling and the latter disabilities 
were each evaluated as 10 percent disabling.  the rating 
decision also assigned a separate 10 percent rating for 
residuals of left parotid gland surgery, with left facial 
weakness and diminished sensation.  Those determinations were 
appealed by the veteran.

A hearing was held before the Board of Veterans' Appeals 
(Board) in July 1997 sitting at the RO.  This hearing was 
conducted by W. R. Harryman, an acting member of the Board, 
who was designated by the Chairman of the Board to preside at 
this hearing pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 
1999).
Mr. Harryman will make the final determination in this 
appeal.

The Board remanded this case in December 1997 for development 
of the medical evidence.  By rating decision of March 1999, 
the RO granted an increased evaluation to 40 percent 
disabling for the veteran's UTI.  She continued her appeal.  
The case has now returned for further appellate 
consideration.  The issue of an increased evaluation for the 
veteran's Frey's syndrome and facial scar are discussed in 
the remand section of this decision.


FINDINGS OF FACT

1.  All evidence required for equitable decisions on the 
issues of increased evaluations for UTI and residuals of a 
left parotid gland excision (seventh cranial nerve disorder) 
have been obtained.

2.  During the period from December 26, 1991, to November 19, 
1996, the veteran's residuals of a left parotid gland 
excision (seventh cranial nerve disorder) were manifested by 
mild to moderate symptoms of left facial weakness and 
intermittent pain.

3.  From November 20, 1996, to the present time, the 
veteran's residuals of a left parotid gland excision (seventh 
cranial nerve disorder) were manifested by symptoms of 
extreme blepharospasm, severe left facial weakness, and 
constant pain that is somewhat alleviated by over-the-counter 
medication and compresses.

4.  The veteran's UTI has been manifested in recent years by 
symptoms of urinary frequency, intermittent incontinence that 
requires changing of absorbent material less than four times 
a day, and some abdominal discomfort.


CONCLUSIONS OF LAW

1.  As the assignment of an initial 10 percent evaluation for 
the veteran's service-connected residuals of a left parotid 
gland excision (seventh cranial nerve disorder) is proper for 
the period from December 26, 1991, to November 19, 1996, a 
higher evaluation is not warranted for this period.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.14, 4.20, Diagnostic Code 5325, 8207 (1999).

2.  An increased evaluation to 20 percent disabling, but not 
more, is warranted for the residuals of a left parotid gland 
excision (seventh cranial nerve disorder) from November 20, 
1996 to the present time.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.20, Diagnostic Code 
5325, 8207 (1999).

3.  An increased evaluation in excess of 40 percent disabling 
is not warranted for the veteran's urinary tract infections.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.14, 4.20, Diagnostic Code 7512 (Effective prior to and on 
September 8, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a rating decision in March 1964, the RO granted service 
connection for the veteran's chronic UTI.  This disability 
was evaluated as 10 percent disabling under the U. S. 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 7512.  
A 10 percent rating for a residual facial scar from a left 
superficial parotidectomy was also assigned.  These awards 
were made effective from April 1963.  The evaluations were 
confirmed and continued in rating decisions of May 1965, May 
1969, and September 1972.  By rating decision of December 
1973, the RO granted an increased evaluation for the 
veteran's UTI to 20 percent disabling effective from March 
1973.  These evaluations were confirmed and continued in 
rating decisions of May and June 1975.

By a rating decision in November 1975, the RO assigned a 
separate 10 percent rating for auriculo-temporal (Frey's) 
syndrome secondary to the veteran's parotidectomy.  This 
disability was evaluated by analogy under Code 8205 and the 
rating was made effective from February 1975.  In a rating 
decision in February 1976, the above evaluations were 
confirmed and continued.  

In December 1991, the veteran filed a claim for increased 
evaluations of her service-connected disabilities.  She was 
afforded a VA compensation examination in March 1992.  She 
complained of left face and ear pain, sweating on the left 
side of her face when eating, loss of hearing, loss of 
sensation on the left side of the face, dry mouth, and left 
eyelid weakness.  The examiner found that the veteran had 
mild left facial weakness and sensory decrease to the left 
face, forehead, cheek, and mandible.  The diagnoses were 
Frey's syndrome secondary to resected tumor and status post-
left parotid surgery with mild residuals of left facial 
weakness and diminished sensation.

In a rating decision in May 1992, the evaluations for the 
veteran's UTI, left face scar, and Frey's syndrome were 
confirmed and continued.  However, the RO assigned a separate 
10 percent rating for "status post left parotid surgery with 
left facial weakness and diminished sensation-mild" under 
the provisions of Code 8207, effective from December 1991.  
The veteran appealed that determination.  A statement of the 
case (SOC) was issued to the veteran in April 1993 that 
discussed the rating criteria for Codes 7800, 8205, and 8207.  
It was determined that the evidence of record did not warrant 
increased evaluations for a disfiguring facial scar, Frey's 
syndrome, or left facial weakness.  However, the issue on the 
title page of the SOC was listed as "Increased evaluation 
for residuals of parotid gland excision."  In her 
subsequently received substantive appeal (VA Form 9) of May 
1993, the veteran specifically discussed the evaluations of 
her left facial scar, Frey's syndrome, and left facial 
weakness.  She claimed that her service-connected 
disabilities entitled her to a 100 percent schedular 
evaluation.  The veteran alleged that she was incontinent 
because of her recurrent UTI.  She asserted that she had to 
restrict her eating because of the embarrassment caused by 
her face sweating during such activity.  The veteran also 
claimed that her Frey's syndrome had caused dry mouth and 
loss of taste.  She alleged that her latest VA examination 
was only perfunctory and did not adequately evaluate her 
condition. 

Private treatment records dated in February 1993 were 
received which noted the veteran's hospitalization for 
genitourinary surgery.  A cystourethrogram found a normal 
appearing bladder, but the urethra could not be visualized.  
The post-operative diagnosis was multiple ureteral 
diverticula.  A letter from her private physician was 
received in July 1993.  It was noted that examination had 
revealed a tender urethra with a cystic area on the left 
side.  This was determined to be the result of urethral 
diverticula.  Surgery was performed that removed those 
diverticula and the veteran's urethra was reconstructed.  It 
was noted that since this surgery the veteran had markedly 
improved and the source of her urinary infection and pain had 
been eliminated.  The physician opined that the veteran was 
expected to have excellent long term results.  Additional 
letters were received from her private physician in December 
1993, March 1994, and June 1995.  It was noted that the 
veteran continued to experience residual urinary urgency, 
incontinence, and incomplete emptying of her bladder 
documented at between 120 and 300 cc.

In a written statement received in January 1994, the veteran 
claimed that she was unable to obtain even a part-time job 
because of her lack of bladder control.  She maintained that 
her UTI disability should be evaluated as 60 percent 
disabling.  

VA medical records dated in the early and mid-1990's were 
associated with the claims file in August 1995.  An 
outpatient record in August 1994 found left temporal and 
facial weakness.  The impression was partial left fifth and 
seventh nerve damage with residual pain.  In November 1994, 
the veteran was noted to have facial neuralgia.  An 
outpatient record in March 1995 reported left lower facial 
weakness and noted an impression of fifth and seventh nerve 
injury.  In May 1995, the veteran complained of urinary 
frequency with some dysuria.

At her Board hearing in July 1997, the veteran testified to 
symptoms she had previously reported in her written 
statements and on examination.  She claimed that she took 
over-the-counter medication and used compresses to relieve 
her facial and ear pain.  The veteran alleged that this pain 
was throbbing in nature and could happen at any time.  She 
asserted that she would experience facial pain at least 
20 days out of a month.  The veteran maintained that because 
of her incontinence problems she was forced to wear adult 
diapers.  She asserted that these diapers had to be changed 
three to four times a day and that she had to urinate five to 
six times a night.  The veteran acknowledged that she had 
some control over her bladder, but it was not consistent.  

The veteran was afforded a series of VA examinations in 
November 1996.  On a genitourinary examination, the veteran 
complained of urinary frequency, but no notable discomfort on 
urination.  She denied any blood, pus, or other abnormality 
associated with her urine.  The veteran complained of some 
incontinence to include stress incontinence when she sneezed 
or coughed.  On examination, there was minimal soreness 
around the bladder area.  The diagnoses were chronic cystitis 
with incontinence and status post-surgery for cystic 
dilatation of the urethra.  A gynecological examiner reported 
that the veteran's ureteral meatus appeared normal.  The 
diagnoses included a history of chronic cystitis that was 
apparently secondary to undiagnosed urethral diverticula.

A neurological examination on November 20, 1996, noted the 
veteran's complaints of inability to taste, a drooping left 
eyelid, and daily throbbing headaches.  On examination, there 
was decreased response to light touch over the entire face.  
Vibration sense was decreased over the entire left side and 
the veteran's responses were slow.  The examiner noted that 
it was extremely difficult to evaluate the strength of the 
veteran's facial muscles, but estimated that her left eyebrow 
and buccinator muscle were 20 to 40 percent weaker than 
normal.  The diagnoses included left facial weakness as a 
residual of parotid surgery and left hemihypesthesia of 
unknown cause.

Another series of VA examinations was conducted in March 
1998.  A genitourinary examiner reported the veteran's 
complaints of urinary incontinence.  It was noted that the 
examination was within normal limits.  The examiner noted the 
veteran's assertion that her symptoms had not improved.  On 
examination, the left orbital muscles in the left eyebrow 
were weak.  The examiner summarized that the veteran had left 
facial weakness that was probably a residual of surgery.  A 
gynecology examination in May 1998 reported that the 
veteran's urethral meatus appeared normal.  The diagnoses 
again included a history of chronic cystitis that was 
apparently secondary to undiagnosed ureteral diverticula.

An addendum to the VA genitourinary examination was prepared 
in May 1998.  It was reported that the veteran had 
intermittent lower abdominal and bladder pain that she had 
treated with over-the-counter medication.  She had urinary 
frequency during the daytime every hour and approximately 
five times a night.  The veteran experienced urinary 
incontinence one to two times a day.  It was reported that 
she controlled her incontinence with the use of adult diapers 
which she had to change one to two times a day.  The veteran 
experienced urinary tract infections every two to three 
months which were treated with antibiotics.

Another VA neurological examination was afforded the veteran 
in July 1999.  She claimed that her neurological disorder had 
gotten worse.  The veteran alleged that she a constant, 
throbbing pain in her ear and left face.  She asserted that 
he left eyelid was uncontrollable.  On examination, the 
veteran could not identify objects out of her left eye and 
there was extreme blepharospasm.  Her left nasal labial fold 
was smooth at rest, but she was able to have a symmetrical 
smile.  The veteran could raise her left eye brow 
intermittently.  Superficial sensation was absent on her left 
side.  The diagnoses included constant left hemicranial pain 
with persistent variable control of her left face 
characterized by blepharospasm and protestations of 
blindness, and left hemidysesthesias with some psychogenic 
features.


II.  Applicable Criteria

Initially, the Board finds that the veteran's claims for 
higher evaluations for residuals of a left parotid gland 
excision (seventh cranial nerve disorder) and UTI are well 
grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Further, the Board finds that, as the record contains 
sufficient evidence to evaluate each of the disabilities 
under consideration, the duty to assist the veteran in 
developing the facts pertinent to the claim have been met.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1999).  Also, 38 C.F.R. § 4.10 
(1999) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  When an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).

Applicable rating criteria are noted below:

Code 5325.  Muscle injury, facial 
muscles.
>Evaluate functional impairment as 
seventh (facial) cranial nerve neuropathy 
(diagnostic code 8207), disfiguring scar 
(diagnostic code 7800), etc. 
>Minimum, if interfering to any extent 
with mastication; rate as 10 percent 
disabling.

Seventh (Facial) Cranial Nerve: Paralysis 
(Code 8207), Neuritis (Code 8307), or 
Neuralgia (Code 8407).  >Complete; rate 
as 30 percent disabling.
>Incomplete, severe; rate as 20 percent 
disabling.
>Incomplete, moderate; rate as 10 percent 
disabling.
* Note: Dependent upon relative loss of 
innervation of facial muscles.

Code 7512.  (Effective from September 8, 
1994)  Cystitis, chronic, includes 
interstitial and all etiologies, 
infectious and non-infectious:
>Rate as voiding dysfunction.

Voiding dysfunction:
Continual Urine Leakage, Post Surgical 
Urinary Diversion, Urinary Incontinence, 
or Stress Incontinence:
>Requiring the use of an appliance or the 
wearing of absorbent materials which must 
be changed more than 4 times per day; 
rate as 60 percent disabling.
>Requiring the wearing of absorbent 
materials which must be changed 2 to 4 
times per day; rate as 40 percent 
disabling.

Urinary frequency:
>Daytime voiding interval less than one 
hour, or; awakening to void five or more 
times per night; rate as 40 percent 
disabling.

Urinary tract infection:
>Recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than two 
times/year), and/or requiring continuous 
intensive management; rate as 30 percent 
disabling.

Code 7512.  Cystitis, chronic (Effective 
prior to September 8, 1994):
>Where incontinence exists, requiring 
constant wearing of an appliance; rate as 
60 percent disabling.
>Severe; urination at internals of one 
hour or less; contracted bladder; rate as 
40 percent disabling.


III.  Analysis

a.  Residuals of Left Parotid Gland Excision (Seventh Cranial 
Nerve Disorder)

Before proceeding with its analysis of the veteran's claim, 
the Board believes that some discussion of the holding of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), 
is warranted.  In that case, the Court distinguished between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection, as in this case, and 
a claim for an increased rating of an already service-
connected condition.  Fenderson, at 126.  The Court held that 
the significance of this distinction is that, at the time of 
an initial rating, separate ratings may be assigned for 
separate periods of time based on the severity of the 
disability; this is a practice known as "staged ratings."  
Id.  Since the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating assigned for the 
residuals of her left parotid gland excision evaluated under 
Code 8207, her claim must be considered in light of the 
Court's holding in Fenderson.  Consequently, the issue on 
appeal has been recharacterized accordingly.

From a review of the record, including the SOC and various 
SSOC's, it is apparent that the RO considered evidence 
submitted in connection with the veteran's claim at various 
times during the course of her appeal, in light of the 
governing legal authority.  Therefore, the RO, in effect, 
considered whether "staged ratings" were warranted.  
Consequently, it is not necessary to remand this case to the 
RO for further consideration of the possibility of receiving 
staged ratings because this would not result in a different 
analysis by the RO or new arguments by the veteran.  That 
being the case, she will not be prejudiced by the Board's 
proceeding to adjudicate her claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

It is noted that the disabilities associated with the 
excision of the veteran's left parotid gland include a 
separate evaluation of her Frey's syndrome, that is, a fifth 
cranial nerve disorder.  The claimed symptoms of that 
disorder include sweating on the left side of the face during 
eating, dry mouth, and loss of taste.  As that disorder is 
discussed in the remand section of this decision, those 
symptoms will not be discussed in the evaluation of the 
disability associated with her seventh cranial nerve.  See 
38 C.F.R. § 4.14 (1999).  

The veteran has presented lay evidence that the symptoms 
associated with her seventh cranial nerve as a result of her 
parotid gland excision are of a severe nature.  She claims 
that these symptoms include facial weakness, inability to 
control her left eyelid, and constant pain.  The veteran has 
contended that these symptoms warrant an evaluation of 60 
percent disabling.

A review of the objective medical evidence indicates that her 
loss of sensation and muscle weakness in the left face were 
mild to moderate in degree in March 1992.  At that time, she 
asserted that her facial and ear pain was intermittent in 
nature.  Based on her complaints on VA examination in 
November 1996 and the hearing testimony in July 1997, it 
appears that her left facial pain, while perhaps increasing 
in frequency, was still intermittent.  In November 1996, the 
examiner estimated that her left facial weakness was as high 
as 40 percent less than normal.  By examination in July 1999, 
the veteran's left facial and ear pain were found to be 
constant and there was an "extreme" blepharospasm of the 
left eye.  The objective evidence reveals increasing 
symptomatology over the entire appeal period.  Applying the 
"benefit of the doubt rule" under the provisions of 
38 U.S.C.A. § 5107(b), the undersigned finds that her seventh 
cranial nerve disorder was at a severe level under Code 8207 
on objective examination in November 1996, commensurate with 
a 20 percent rating.  Prior to that date, the objective 
evidence only indicated a mild to moderate disability, and 
warranted not more than a 10 percent evaluation under Code 
8207.

However, a 30 percent evaluation is not warranted under Code 
8207.  There is no evidence that the veteran's seventh 
cranial nerve disorder has resulted in complete paralysis.  
Nor does the noted symptomatology indicate extreme problems 
with neuritis or neuralgia type symptoms.  While her left 
facial pain has become constant, she has acknowledged that it 
can be alleviated to some degree with over-the-counter 
medication and compresses.  She is also able to have a 
symmetrical smile and some use of her left eyebrow.  In 
addition, the examiner of July 1999 attributed part of the 
veteran's neurological symptoms to psychogenic features and 
not as a residual of her parotid gland excision.  Therefore, 
the seventh cranial nerve symptomatology has not reached a 
level in recent years that would warrant a 30 percent 
evaluation under Code 8207.  Finally, to the extent that Code 
5325 provides for a minimum 10 percent rating, the Board 
notes that the disability has been rated at 10 percent during 
the entire appeal period.

Based on the above analysis, the undersigned finds that the 
veteran's residuals of a left parotid gland excision (seventh 
cranial nerve disorder) were manifested, prior to November 
19, 1996, by mild to moderate symptoms of left facial 
weakness and intermittent pain.  From November 20, 1996, (the 
date of the VA examination), to the present, this disorder 
has caused symptoms of extreme blepharospasm, severe left 
facial weakness, and constant pain that is somewhat 
alleviated by over-the-counter medication and compresses.  
Thus, the preponderance of the evidence indicates that the 
veteran's seventh cranial nerve disorder warrants a 10 
percent evaluation from December 26, 1991, to November 19, 
1996, and a 20 percent evaluation from November 20, 1996 to 
the present time under Code 8207.

b.  Urinary Tract Infections.

The veteran has claimed that her service-connected 
genitourinary disability has resulted in urinary frequency, 
some incontinence requiring the use of an adult diaper, and 
objective evidence of soreness in her lower abdomen.  
However, genitourinary examinations of recent years have been 
reported to be within normal limits.  Her incontinence also 
appears to have improved somewhat in recent years.  At her 
hearing in July 1997, she claimed that she was required to 
change her absorbent material three to four times a day.  
However, the May 1998 examination addendum noted that the 
veteran changed these materials one to two times a day.  It 
appears that the veteran is not required to constantly wear 
an adult diaper.  She has acknowledged that she has some 
control over her bladder movement and does not wear an 
absorbent material at night when she is near a bathroom.

As the veteran's genitourinary disability is currently 
evaluated as 40 percent disabling under current Code 7512, 
analysis under the criteria for urinary frequency and urinary 
tract infection are not warranted.  Turning to the criteria 
under Code 7512 effective prior to September 1994, the 
evidence does not indicate that the veteran is forced to 
constantly use an appliance (as opposed to absorbent 
material) due to her incontinence.  Thus, a 60 percent 
evaluation is not warranted on that basis.  Under the 
criteria of Code 7512 effective since September 1994, the 
evidence of record indicates that in recent years her 
genitourinary disorder has not required the changing of 
absorbent material four or more times a day.  Therefore, a 60 
percent evaluation is not warranted under the new criteria.

Based on the above analysis, the Board finds that the 
veteran's genitourinary disability is characterized by 
urinary frequency, intermittent incontinence that requires 
changing of an absorbent material less than four times a day, 
and some abdominal discomfort.  The preponderance of the 
evidence does not warrant an evaluation of this disorder in 
excess of 40 percent disabling.


ORDER

A rating greater than 10 percent disabling for residuals of a 
left parotid gland excision (seventh cranial nerve disorder) 
prior to November 20, 1996, is denied.

An evaluation of 20 percent disabling, but not more, for 
residuals of a left parotid gland excision (seventh cranial 
nerve disorder) is granted from November 20, 1996, subject to 
the law and regulations governing the payment of monetary 
benefits

An evaluation in excess of 40 percent disabling for urinary 
tract infections is denied.


REMAND

A review of the claims file indicates that the veteran has 
timely appealed the denial of an increased evaluation for her 
service-connected Frey's syndrome (fifth cranial nerve 
disorder) and residual scar of her left parotid gland 
excision.  However, there has not been a review of the 
evidence of record in connection with these issues since the 
SOC in April 1993.  Therefore, in accordance with the 
provisions of 38 C.F.R. § 19.31 (1999), these issues must be 
remanded to the RO for consideration of the recent evidence 
and the issuance of a SSOC.  In addition, there does not 
appear to be a recent skin examination noting findings 
regarding the scar on the veteran's left face.  It is also 
worrisome that the VA neurologist in May 1999 did not 
recognize the veteran's complaints of Frey's syndrome and 
stated that he could not find "Frye syndrome" in Dorland's 
Dictionary.  A review of the veteran's medical records would 
have disclosed the diagnosis and findings that prior 
examiners had noted.  Moreover, Frey's syndrome is clearly 
listed under "syndromes" on page 1630 of Dorland's 
Illustrated Medical Dictionary (28th ed. 1994).  

Because one of the reasons for the Board's December 1997 
Remand was to obtain a detailed neurological examination of 
the veteran's disability, another examination must be 
scheduled.  The Board would point out that the Court has held 
that "where remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance."  See Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, additional skin and neurological examinations 
should be conducted on Remand.  See Gregory v. Brown, 8 Vet. 
App. 563 (1996) (When the available evidence is too old for 
an adequate evaluation of a current disability, VA's duty to 
assist requires a new examination).

Under these circumstances, the undersigned finds that further 
development of the record is necessary, and the case is 
hereby REMANDED to the RO for the following action:

1.  With any needed assistance from the 
veteran, including signed releases, the 
RO should request copies of up-to-date 
records of any examination or treatment, 
VA or non-VA, that the veteran has had 
for any of his service-connected 
disabilities.  All records so obtained 
should be associated with the claims 
file.  

2.  The veteran should be scheduled for 
VA skin and neurological examinations.  
The purpose of these examinations is to 
determine the full nature and extent of 
the veteran's residual scar from a left 
parotid gland excision and her service-
connected Frey's syndrome (fifth cranial 
nerve disorder).  The claims folder must 
be made available to and be reviewed by 
the examiners in conjunction with their 
examinations.  All necessary tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be set forth in detail.  The skin 
examiner should note in detail the 
dimensions of the scar and all defects 
associated with the scar, to include the 
degree of disfigurement, in a written 
report.  The neurological examiner should 
provide a detailed description of the 
symptoms and clinical findings relative 
to the veteran's Frey's syndrome (fifth 
cranial nerve disorder).

3.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is not undertaken, or is 
incomplete, appropriate corrective action 
should be implemented.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should again consider the claims for 
increased evaluations for a residual scar 
from a left parotid gland excision and 
the veteran's Frey's syndrome (fifth 
cranial nerve disorder).  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all pertinent legal 
authority.  

5.  If any determination remains adverse 
to the veteran, she and her 
representative should be furnished with a 
SSOC and given a reasonable opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	W. R. Harryman
	Acting Member, Board of Veterans' Appeals



 

